               Case 1:16-cv-06544-WHP Document 63 Filed 04/18/19 Page 1 of 2
                     U.S. COMMODITY FUTURES TRADING COMMISSION
                                        Three Lafayette Centre
                            1155 21st Street, N.W., Washington, D.C. 20581
                                      Telephone: (202) 418-5000
                                      Facsimile: (202) 418-5538                      AMANDA L. BURKS
                                            www.cftc.gov
                                                                                SENIOR TRIAL ATTORNEY
                                                                             DIRECT DIAL (202) 418-5968
                                                                             FAX NUMBER (202) 418-5937
 Division of                                                                           aburks@cftc.gov
Enforcement

                                           April 18, 2019

  Via ECF and UPS
  Honorable William H. Pauley III
  United States District Judge
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl Street, Room 1920
  New York, NY 10007

  Re:      U.S. Commodity Futures Trading Commission v. Deutsche Bank AG, No. 16-cv-06544

  Dear Judge Pauley:

         Pursuant to this Court’s March 20 Order (Dkt. No. 62), Plaintiff U.S. Commodity Futures
  Trading Commission (“CFTC”) respectfully submits this letter setting forth its position regarding
  the prosecution of this civil action and whether the monitor has sufficiently completed his work.
  The CFTC represents that the parties have begun settlement discussions and are hopeful that this
  matter can be resolved. In addition, the CFTC submits its second request to extend the
  monitorship for thirty days.

         On October 20, 2016, this Court issued an Opinion and Order Appointing Independent
  Monitor (Dkt. No. 23), appointing Paul S. Atkins of Patomak Global Partners LLC as the
  independent monitor of Deutsche Bank AG (“Deutsche Bank”) with all of the powers set forth in
  the Proposed Consent Order (Dkt. No. 24). Under the terms of the Proposed Consent Order, the
  monitorship was not to exceed two years. (Dkt. No. 24 at ¶ 6.) However, the Proposed Consent
  Order provides that, at the Monitor’s recommendation, the CFTC may seek the Court’s approval
  to extend the monitorship for a period of up to one year. Id. On October 11, 2018, the Court
  granted the CFTC’s first request to extend the monitorship for a period of six months. (Dkt. No.
  55.) As a result, the monitorship is scheduled to conclude on April 22, 2019. Id.

          The CFTC understands from discussions with Deutsche Bank counsel and the Monitor
  that, while the majority of recommendations have been implemented, a few issues remain
  outstanding. These outstanding issues require further discussion between Deutsche Bank and the
  Monitor in order for the Monitor to complete his work. As a result, the CFTC requests that the
  Court extend the monitorship for a period of thirty days beyond the expiration date of April 22,
  2019. Counsel for the CFTC conferred with Deutsche Bank counsel and the Monitor regarding
  this request. Deutsche Bank and the Monitor consent to this request. Consistent with this request
        Case 1:16-cv-06544-WHP Document 63 Filed 04/18/19 Page 2 of 2

April 18, 2019
Page 2 of 2


and to conserve judicial resources, the CFTC and Deutsche Bank jointly seek a thirty-day
adjournment of the status hearing scheduled for April 22, 2019.


                                               Kind Regards,




                                               Amanda Burks
